DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	
	Nadershahi (US 2018/0144676), taken to be the closest prior art, shows driving method and a display device, the display device including a display driver (see Figs. 1-3 and para. 0003-0005 and 0019-0027), the display driver including a plurality of driving channels (see para. 0005) each of which drives corresponding display unit according to display data in a pulse width modulation manner within one frame period (see para. 0019-0027), comprising: selectively enabling, in each sub-frame subset among a plurality of different sub-frame subsets of the frame period (see para. 0036-0048), different channel subset among a plurality of channel subsets of the plurality of driving channels to drive corresponding display unit (see para. 0036-0048).
		
	Nho et al. (US 2018/0075798) and Gupta et al. (US 10,217,390), both taken to be close prior art show a display device having a display module including a plurality of display units configured to be arranged in an array including a driving unit that has a plurality of driving channels each of which drives corresponding display unit according to display data in a pulse width modulation manner.



Reasons For Allowance

Claims 1-24 are allowed.
The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-12
The prior art of record, including the closest prior art Nadershahi noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the driving method for a display device, the display device including a display driver, the display driver including a plurality of driving channels each of which drives corresponding display unit according to display data in a pulse width modulation manner within one frame period having the combination of steps, along with wherein each channel subset of the plurality of channel subsets comprises two or more driving channels among the plurality of driving channels, said each sub-frame subset comprises at least one sub-frame period in the frame period, and a sum of pulse widths of a driving signal outputted by each respective driving channel in each channel subset within one or more enabled sub-frame periods corresponds to a grayscale value of display data of said respective driving channel used to drive the corresponding display unit, as set forth in claim 9.


Regarding claims 13-24
The prior art of record, including the closest prior art noted Nadershahi above or prior art cited by applicant, taken alone or in combination does not teach or suggest the display device, comprising: a display module including a plurality of display units configured to be arranged in an array; a display driver, the display driver including a driving unit that has a plurality of driving channels each of which drives corresponding display unit according to display data in a pulse width modulation manner within one frame period  having the combination of elements, along with wherein each channel subset of the plurality of channel subsets comprises two or more driving channels among the plurality of driving channels, said each sub-frame subset comprises at least one sub-frame period in the frame period, and a sum of pulse widths of a driving signal outputted by each respective driving channel in each channel subset within one or more enabled sub-frame periods corresponds to a grayscale value of display data of said respective driving channel used to drive the corresponding display unit, as set forth in claims 1-7 and 10.


	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687